Citation Nr: 0404585	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 17, 2000, 
for the grant of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran appeared at a personal 
hearing before the undersigned in February 2003, and a 
transcript of that hearing is of record.  In June 2003, the 
Board remanded this matter for additional development.  It 
has been returned to the Board, and is again in appellate 
status.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In his October 2003 Written Brief Presentation before the 
Board, the veteran's representative urges that this matter 
should be returned to the RO for compliance with the previous 
remand, consistent with Stegall v. West, 11 Vet.App. 268 
(1998).  That decision provides that a remand by the Board 
imposes upon the RO a concomitant duty to ensure compliance 
with all of the terms of the remand.  Id. at 270-271.  The 
veteran also requests that the claim be returned to the RO, 
and he argues that his contentions regarding clear and 
unmistakable error in prior rating actions, as instructed by 
the Board, were not addressed.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims folder again fails to reveal full 
compliance with the VCAA.  While the RO did provide the 
veteran the laws and regulations relevant to effective dates, 
it did not adequately notify him of the information and 
evidence needed to substantiate and complete his claim and of 
what part of that evidence is to be provided by him and what 
part VA will attempt to obtain for him.  In a letter sent to 
the veteran in June 2003, the RO notified him of what the 
evidence must show to support a claim for service connection, 
rather than a claim for an earlier effective date for a grant 
of service connection.  

Moreover, the RO did not fully address the inextricably 
intertwined issue of clear and unmistakable error.  As noted 
in the June 2003 Remand, at his personal hearing in February 
2003 the veteran raised the issue of whether RO decisions 
dated in January 1968 and August 1983 involved clear and 
unmistakable error.  As these matters had not been previously 
adjudicated, and as they were noted to be inextricably 
intertwined with the issue presently on appeal, it was 
ordered in the June 2003 Remand that they must be addressed 
by the RO prior to appellate review.  See Hoyer v. Derwinski, 
1 Vet. App. 208 (1991).  The RO did not address these 
matters, as directed by the Board, and as such a remand to 
the RO is again required in order to address this deficiency.  

Accordingly, to ensure full compliance with due process 
requirements, and consistent with Stegall v. West, 11 
Vet.App. 268 (1998), the case is REMANDED to the RO for the 
following development:

1.  Provide the veteran appropriate 
notice under the VCAA concerning his 
claim for an effective date earlier than 
July 17, 2000, for the grant of service 
connection for a back disorder.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should adjudicate the claims as to 
clear and unmistakable error in RO decisions 
dated in January 1968 and August 1983.  The 
veteran and his representative should be 
notified of this decision and of the 
veteran's appellate rights.  The veteran and 
his representative are hereby notified that 
the Board does not have jurisdiction to 
review an issue unless VA receives a timely 
notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002).

3.  Finally, the RO should readjudicate the 
claim for an effective date earlier than July 
17, 2000, for the grant of service connection 
for a back disorder.  If any benefit sought 
on appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case (SSOC).  
The appellant should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




